Citation Nr: 1647627	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  15-44 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma (NHL), to include as due to in-service exposure to ionizing radiation.

2.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected right knee disability.

3.  Entitlement to an initial higher rating for service-connected coronary artery disease, evaluated as 30 percent disabling prior to December 28, 2011; 100 percent disabling from December 28, 2011 to March 1, 2012; 30 percent disabling from March 1, 2012 to August 29, 2014; and 60 percent disabling thereafter.

4.  Entitlement to an initial rating higher than 10 percent for a service-connected left knee disability.

5.  Entitlement to a rating higher than 30 percent for a service-connected right knee disability.

6.  Entitlement to a compensable rating for a left varicocele.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to August 29, 2014.

8.  Entitlement to financial assistance in the purchase of an automobile and adaptive automobile equipment, or adaptive automobile equipment only.


REPRESENTATION

The appellant represented by:	Marcia L. Moellring, Attorney at Law


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from May 1946 to October 1947, and he died in May 2016, during the pendency of this appeal.  The appellant, who is the Veteran's surviving spouse, has been substituted as the claimant in this appeal, and is seeking those benefits that accrued and were owed to the Veteran during his lifetime.  

These matters come before the Board of Veterans Appeals' (Board) on appeal from rating decisions issued in March and August 2013 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board has assumed jurisdiction of the claim of entitlement to a TDIU prior to August 29, 2014 as part and parcel of the increased rating claims on appeal, per Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

In July 2016, not long after the Veteran's death in May 2016, the Veteran was scheduled to participate in a Board hearing, to be conducted via video-conference.  As the appellant, who was substituted as the claimant in this action in June 2016, was unable to attend the hearing, the appellant's attorney and her associate attended this hearing and presented argument on the appellant's behalf.  These arguments were transcribed and associated with the file, as an actual hearing transcript would have been.

During this hearing, the undersigned found good cause, namely the appellant's age, to advance this case on the docket, per 38 C.F.R. § 20.900(c).  

Since the last RO adjudicative actions of the claims on appeal, additional evidence relevant to the issues on appeal has been associated with the claims file.  While there has been no express waiver of initial RO review of this evidence, such waiver is presumed as a matter of law, given the date of receipt of the related substantive appeals.  See 38 U.S.C.A. § 7105(e).

The decision below addresses the low back disability claim and the automobile claim.  The service connection claim for NHL, as well as the increased rating and TDIU claims, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  A claim for an automobile and adaptive equipment or adaptive equipment only is not a "periodic monetary benefit" for which accrued benefits, and thus, in turn, a claim for substitution, may be authorized.

2.  The Veteran's lumbar spine degenerative joint disease, diagnosed during the appeal period, is related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an automobile and adaptive equipment or adaptive equipment only, for the purpose of accrued benefits, have not been met.  38 U.S.C.A. 38 U.S.C.A. §§ 3902, 5121(a), 5121A (West 2014); 38 C.F.R. §§ 3.808, 3.1000, 3.1010 (2016); Gillis v. West, 11 Vet. App. 441 (1998).

2.  The criteria for service connection for lumbar degenerative joint disease have been met.  38 U.S.C.A. §§ 1110, 5121A (West 2014), 38 C.F.R. §§ 3.303, 3.1010 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this analysis, the Board notes it has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran during his lifetime and the appellant thereafter, and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Automobile and Adaptive Equipment, or Adaptive Equipment Only

As noted above, the appellant, who is the Veteran's surviving spouse, has been substituted as the claimant in this appeal, which was pending at the time of the Veteran's death.  In that regard, if a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  The appellant made such a timely request approximately one month after the Veteran's death.  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010.

Inasmuch as 38 U.S.C.A. § 5121A indicates that valid substituted appellants are those eligible to receive accrued benefits, the statute outlining the criteria for entitlement to accrued benefits, 38 U.S.C.A. § 5121, provides, in pertinent part, that accrued benefits consist of periodic monetary benefits (other than insurance and servicemen's indemnity) under the laws administered by the Secretary to which an individual was entitled at death. 

One of the appellate claims pending at the time of the Veteran's death was his claim seeking an automobile and adaptive equipment, or adaptive equipment only, due to his service-connected bilateral knee disabilities, which impaired his ability to operate a standard automobile.  However, a claim seeking either an automobile and adaptive equipment, or adaptive equipment only, is not a claim for "periodic monetary benefits," as contemplated by the statute governing the payment of accrued benefits.  Rather, the statute and regulations governing this benefit provide for a one-time payment to the seller of the vehicle and/or the provision of the adaptive equipment by VA.  See 38 U.S.C.A. § 3902; 38 C.F.R. § 3.808; Gillis v. West, 11 Vet. App. 441 (1998) (holding that automobile purchase assistance is not an accrued benefit as a matter of law even when entitlement to the benefit was established prior to a veteran's death).   Accordingly, the benefit sought by the appellant cannot be granted as a matter of law.  Gillis, 11 Vet. App. at 441.  

Based on the foregoing, the Board concludes that an automobile and adaptive equipment, or adaptive equipment only, with the appellant substituted as the claimant, is not warranted.

Service Connection for a Low Back Disability

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

During his lifetime, the Veteran sought service connection for a low back disability, which was diagnosed at the time of his death as lumbar degenerative joint disease.  He claimed entitlement to service connection for his low back disability on the theory that he had developed or aggravated his back disability as a result of his long-standing, and long-service-connected, right knee disability.  In conjunction with his claim, the RO afforded the Veteran a VA spinal examination, which was performed in August 2013.  While the VA examiner conducting the examination declined to relate the Veteran's current back disability to his right knee disability, the examiner did not engage in such a causal analysis because he had concluded that the Veteran's low back disability was directly related to service.  Specifically, the examiner opined that the Veteran's lumbar spine degenerative joint disease was related to the cumulative impact of the heavy labor that the Veteran engaged in during service, rather than a specific in-service injury.  

Indeed, the Veteran's DD Form 214 reflects his military occupational specialty as a supply clerk, and the Veteran's service treatment records reflect that he injured his right knee, resulting in his service-connected right knee disability, during service while moving large flour sacks in a supply warehouse.  Thus, the evidence of record supports the examiner's finding that the Veteran engaged in heavy labor during service.  Therefore, as this medical opinion is consistent with other evidence indicating that the Veteran engaged in heavy labor during service, is unequivocally stated, and is supported by a rationale, the Board finds that the VA medical opinion is probative evidence supporting a finding of direct service connection.  Further, there is no medical or lay evidence rebutting this opinion or otherwise suggesting another possible etiology for the Veteran's low back disability.  

Based on the foregoing, the Board concludes that service connection for lumbar spine degenerative joint disease as directly related to service, with the appellant substituted as the claimant, is warranted.  


ORDER

An automobile and adaptive equipment or adaptive equipment only is denied.

Service connection for lumbar spine degenerative joint disease is granted.  



REMAND

Because the appellant has been substituted as the claimant in this appeal, the record is not closed and may be further development (unlike the closed record relied upon in traditional accrued benefits appeals).  In that regard, while the RO has obtained the Veteran's comprehensive VA treatment records spanning this appeal period, these treatment records routinely reference the Veteran's ongoing treatment from private providers, and it does not appear that the Veteran's comprehensive private treatment records have been obtained.  Accordingly, efforts to obtain these treatment records, which are germane to the Veteran's increased rating and TDIU claims, must be made, and the increased rating and TDIU claims are accordingly remanded to the RO for this development.  

With regard to the claim seeking service connection for NHL, the Veteran, during his lifetime, and the appellant, currently, contend that the Veteran developed this form of cancer as a result of his exposure to ionizing radiation while in Nagasaki, Japan (the site of an atomic bombing) during service.  Notably, service connection for NHLs will generally be presumed once in-service exposure to ionizing radiation is established.  38 C.F.R. § 3.309(d).  However, no development has been undertaken to determine whether the Veteran's service personnel records or unit histories document his presence in Nagasaki and whether his presence therein resulted in likely radiation exposure.  (While a portion of the Veteran's unit histories are of record, they were obtained in conjunction with the Veteran's earlier claim seeking service connection for posttraumatic stress disorder and thus do not contain information germane to a determination regarding ionizing radiation exposure.)  Accordingly, further development to corroborate the Veteran's reports of in-service radiation exposure is required.  

Accordingly, these issues are REMANDED for the following actions:

1.  Contact the appellant and request that she either obtain all of the Veteran's private treatment for his claimed disabilities or complete related release forms to allow VA to request the records on her behalf.  If the appellant submits such release forms, make at least two record requests to each private treatment provider.  

2.  Obtain the Veteran's complete service personnel record.  

3.  Submit a research request to corroborate the Veteran's report of in-service radiation exposure to the appropriate repository of service records that would document the Veteran's, or his unit's, exposure to ionizing radiation in Nagasaki, Japan.

4.  Finally, readjudicate the claims remaining on appeal, to include special consideration as to whether the Veteran was entitled (during his lifetime) to an award of special monthly compensation for loss of a creative organ resulting from complications from his service-connected left varicocele.  If the full benefit sought with regard to any claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


